Citation Nr: 0629746	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-12 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right 
hand disorder.  

2.  Entitlement to service connection for a claimed knee 
disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1971 to June 1979.  

In August 2005, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  The following 
month, the case was remanded to the RO for further 
development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a right hand, 
a knee disorder, a low back or a gastrointestinal disorder in 
service or for many years thereafter.  

2.  The veteran currently is not shown to have a right hand 
disability.  

3.  The currently demonstrated bilateral degenerative knee 
changes are not shown to be due to any event or incident of 
the veteran's period of active service.  

4.  The currently demonstrated low back degenerative disc 
disease and arthritis are not shown to be due to any event or 
incident of the veteran's period of active service.  

5.  The veteran currently is not shown to have esophageal 
reflux disease or peptic ulcer disease due any event or 
incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right hand disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The veteran's knee disability manifested by arthritis is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107, 7104 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2006).  

3.  The veteran's low back disability manifested by 
degenerative disc disease and arthritis is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may any arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

4.  The veteran is not shown to have gastrointestinal 
disability, to include a gastroesophageal reflux or peptic 
ulcer condition due to disease or injury that was incurred in 
or aggravated by service, nor may any peptic ulcer disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in January 2002, March 2003, and December 
2005, VA informed the veteran that, in order to establish 
service connection for a particular disability, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

VA notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, VA stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

VA told the veteran where to send the information/evidence 
and set forth time frames for doing so, as well as the 
potential consequences for failing to do so.  It also 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number, computer site, 
and address where he could get additional information.  

The Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) also notified the veteran and 
his representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (March 3, 2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements included:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In this case, VA did not notify the veteran that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection was awarded.  However, the 
absence of such notification was not prejudicial.  

With service connection cases, no disability rating or 
effective date is assigned where, as here, service connection 
is denied.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis and peptic ulcer 
disease, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  


A.  The Right Hand

The veteran's service medical records are negative for 
complaints of findings of a right hand disorder.  

The initial reports were not recorded until January 2000, 
when the veteran filed his claim of service connection.  Not 
only were these assertions recorded more than twenty years 
after service, but the veteran has submitted no competent 
evidence to support his assertions of having such disability.  

Absent competent evidence of a current right hand disability, 
the Board finds no basis to support the grant of service 
connection.  Accordingly, this portion of the appeal must be 
denied.  

The Board notes that, in March 2006, the veteran was 
scheduled for a VA examination to determine the nature and 
likely etiology of his claimed right hand condition.  
However, the veteran did not report for that examination.  

Accordingly, the Board has undertaken its review of the 
veteran's claimed based on the evidence that is associated 
with the claims folder.  38 C.F.R. § 3.655(b) (2006).  


B.  The Knees

The veteran's service medical records also are negative for 
any complaints or findings referable to a knee disorder.  

However, no evidence of actual knee disability was clinically 
identified until a VA orthopedic examination in January 2005, 
when the veteran demonstrated degenerative knee changes.  No 
competent evidence has been presented to link the current 
knee disability to an injury or other event of the veteran's 
period of active service.  

The VA examiner who evaluated the veteran in January 2006 
found no basis for relating the current knee disability to 
any injury to include repetitive use during service.  

Absent competent evidence of such a nexus, service connection 
for a knee disorder is not warranted.  



C.  The Low Back

As with the claimed knee condition discussed hereinabove, the 
veteran's service medical records are negative for any 
complaints or findings of low back disorder.  

In November 2001, the veteran's private physician stated that 
the veteran had degenerative disc disease, confirmed by MRI 
findings.  He also suggested that the veteran had 
degenerative arthritis in the lumbar spine.  

Although the report of the January 2005 VA orthopedic 
examination confirmed that the veteran had degenerative 
changes of the lumbar spine, but the VA examiner found no 
basis for causally relating the development of the current 
back disability to any event or incident of the period of 
active service.  

In the absence of competent nexus evidence, service 
connection for a back disorder must be denied.  


D.  Ulcer Disease

The service medical records are negative for any complaints 
or clinical findings of a gastrointestinal disorder in 
service.  

Peptic ulcer disease was not reported until December 2004, 
when Dr. N. reported that, for a number of years, he had been 
treating the veteran.  

Despite that diagnosis, there is no competent evidence of 
record, including the report of a January 2006 VA 
examination, that the veteran has peptic ulcer disease that 
had its clinical onset in service.  The recent examination 
noted that the veteran gastroesophageal reflux had been 
present for only about three years.  

Absent competent evidence of current disability due to 
service, service connection for a gastrointestinal disorder 
must be denied.  

The only reports that any of the claimed disorders are 
related to service come from the veteran (see, e.g., the 
transcript of the veteran's August 2005 videoconference with 
the undersigned Veterans Law Judge).  

As a layman, however, the veteran is only qualified to report 
on matters which are capable of lay observation.  
Significant, he reported suffering no specific injury to 
either knee or the low back while on active duty.  

The veteran in this regard is not qualified to render 
opinions which require medical expertise, such as diagnosis 
or cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  



ORDER

Service connection for right hand disorder is denied.  

Service connection for bilateral knee disorder is denied.  

Service connection for low back disorder is denied.  

Service connection for gastrointestinal disorder, claimed as 
peptic ulcer disease, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


